   Case: 4:20-cv-01906-SRC Doc. #: 2 Filed: 01/21/21 Page: 1 of 15 PageID #: 3


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


JOSEPH MICHAEL DEVON ENGEL,                        )
                                                   )
        Plaintiff,                                 )
                                                   )
      v.                                           )           No. 4:20-cv-01906 SRC
                                                   )
STATE, MISSOURI, et al.,                           )
                                                   )
        Defendants.                                )

                                     Memorandum and Order

        This matter is before the Court upon review of a civil complaint filed by Joseph Michael

Devon Engel (registration no. 1069055), an inmate at Eastern Reception, Diagnostic and

Correctional Center (“ERDCC”). For the reasons explained below, Engel will be given leave to

proceed in forma pauperis, and this action will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                       28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of Court each time the amount in the prisoner’s account exceeds $10, until

the filing fee is fully paid. Id.
   Case: 4:20-cv-01906-SRC Doc. #: 2 Filed: 01/21/21 Page: 2 of 15 PageID #: 4


       When Engel initiated this action, he did not file a separate motion for leave to proceed in

forma pauperis. The Court takes judicial notice of the fact that Engel has filed over one hundred

civil rights cases in this Court since September 2020. In many of these cases, Engel did not include

a separate motion for leave to proceed without prepayment of the filing fee. Rather, within in the

complaint, he states “I declare under penalty of perjury that the foregoing is true [and] correct. I

am [at] ERDCC. I only get $5.00 dollars [per] month [and] can’t get no more account

statements[.]” Doc. 1. Liberally construed, Engel can be understood to ask the Court to grant him

leave to commence this action without prepayment of the required filing fee, and he can also be

understood to aver that he cannot provide a certified copy of his inmate account statement.

       Accordingly, the Court grants Engel leave to proceed in forma pauperis in this action, and

will assess an initial partial filing fee of $1.00. See Henderson v. Norris, 129 F.3d 481, 484 (8th

Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of his prison

account statement, the Court should assess an amount “that is reasonable, based on whatever

information the court has about the prisoner’s finances.”). Any claim that Engel is unable to pay

$1.00 must be supported by a certified copy of his inmate account statement that details his inmate

account for the six-month period immediately preceding the filing of the complaint.

                                Legal Standard on Initial Review

       Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed in forma

pauperis if, inter alia, it is frivolous, malicious, or fails to state a claim upon which relief can be

granted. An action is frivolous if “it lacks an arguable basis in either law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 328 (1989). Dismissals on this ground should only be ordered when legal

theories are “indisputably meritless,” or when the claims rely on factual allegations that are

“clearly baseless.” Denton v. Hernandez, 504 U.S. 25, 31 (1992). “Clearly baseless” factual

allegations include those that are “fanciful,” “fantastic,” and “delusional.” Id. at 32–33 (quoting

                                                  2
   Case: 4:20-cv-01906-SRC Doc. #: 2 Filed: 01/21/21 Page: 3 of 15 PageID #: 5


Neitzke, 490 U.S. at 325, 327). “As those words suggest, a finding of factual frivolousness is

appropriate when the facts alleged rise to the level of the irrational or the wholly incredible,

whether or not there are judicially noticeable facts available to contradict them.” Id. at 33.

       An action is malicious when it is undertaken for the purpose of harassing or disparaging

litigants rather than vindicating a cognizable right. Tapia-Ortiz v. Winter, 185 F.3d 8, 11 (2d Cir.

1999), Spencer v. Rhodes, 656 F. Supp. 458, 461–63 (E.D.N.C. 1987), aff’d 826 F.2d 1061 (4th

Cir. 1987). An action is also malicious if it is part of a longstanding pattern of abusive and

repetitious lawsuits, or contains disrespectful or abusive language. In re Tyler, 839 F.2d 1290,

1293 (8th Cir. 1988) (per curiam). When determining whether an action is malicious, the Court

need not look only to the complaint before it but may also look to the plaintiff’s other litigious

conduct. Cochran v. Morris, 73 F.3d 1310, 1316 (4th Cir. 1996).

       To determine whether an action fails to state a claim upon which relief can be granted, the

Court must engage in a two-step inquiry. First, the Court must identify the allegations in the

complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950-

51 (2009). These include “legal conclusions” and “[t]hreadbare recitals of the elements of a cause

of action [that are] supported by mere conclusory statements.” Id. at 1949. Second, the Court

must determine whether the complaint states a plausible claim for relief. Id. at 1950–51. This is

a “context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id. at 1950. The plaintiff is required to plead facts that show more than the “mere

possibility of misconduct.” Id. The Court must review the factual allegations in the complaint “to

determine if they plausibly suggest an entitlement to relief.” Id. at 1951.

                                          The Complaint

       The instant complaint is one of numerous civil rights complaints that Engel has recently

filed in this Court. Engel, who identifies himself as a sovereign citizen, is a self-represented

                                                 3
   Case: 4:20-cv-01906-SRC Doc. #: 2 Filed: 01/21/21 Page: 4 of 15 PageID #: 6


litigant currently incarcerated at ERDCC in Bonne Terre, Missouri. As acknowledged above, the

instant complaint is one of more than 100 civil rights actions Engel has recently filed in this Court

pursuant to 42 U.S.C. § 1983. Engel prepared his handwritten complaint on two sheets of notebook

paper. Named as defendants are the following: the State of Missouri; the United States of

America; two unnamed Missouri Senators; an unnamed Missouri House of Representative; the

Assistant Attorney General; the Attorney General; the Missouri Department of Corrections

(“MDOC”); ERDCC; and Corizon.

        Engel’s allegations are stated as follows:

        I am suing all these Officials and Individual[s] over my insides feel like on fire,
        sweats, uncontrol[lla]ble shakes, shit and breath smells like septic tank, blood, in
        shit, puke, can’t hold food down, clear foam liquid in shit, puke, vision in and out,
        sever[e] pain[.] [T]hey all [] refuse to help[.] Medical does nothing at all, staff does
        nothing. I am a sourvin [sic] citiz[e]n[.] I have a family I need help I had one phone
        call 2 weeks and one [illegible] shower. I need medical attention for real this is not
        good[.]

Doc. 1 at 1.

        Engel identifies his injuries as “Freedom, [illegible] life, Health, [illegible] Mental Mind

Raping.” ECF No. 1 at 1-2. For relief, Engel seeks separate amounts from each defendant

spanning from “100 Trillion” to “200,000,000,000 Trillion” dollars. Engel also seeks “10,000,000

stocks” in “oil, coal, lead, zinc, precious metals, gold, silver, diamonds, plat[in]um, titanium, steel,

Amorn [sic], UE, Top World Banks, Top World Curren[c]y, Top USA Banks” and various

corporate stores, including Home Depot and Wal-Mart. Doc. 1 at 2.

                                              Discussion

        For the reasons discussed below, the Court has determined Engel has not stated a claim

against any of the named defendants. As such, this action will be dismissed without

prejudice. See 28 U.S.C. § 1915(e)(2)(B).



                                                   4
   Case: 4:20-cv-01906-SRC Doc. #: 2 Filed: 01/21/21 Page: 5 of 15 PageID #: 7




       A.      Defendants State of Missouri, ERDCC and MDOC

       Engel’s complaint is legally frivolous against the State of Missouri; ERDCC (a prison

within the Department of Corrections); and MDOC (a department of the State of Missouri) because

a state and entities of the state cannot be sued under § 1983 and because the State of Missouri is

immune from suit.

       “Section 1983 provides for an action against a ‘person’ for a violation, under color of law,

of another’s civil rights.” McLean v. Gordon, 548 F.3d 613, 618 (8th Cir. 2008); see also Deretich

v. Office of Admin. Hearings, 798 F.2d 1147, 1154 (8th Cir. 1986) (stating that “[§] 1983 provides

a cause of action against persons only”). However, “neither a State nor its officials acting in their

official capacity are ‘persons’ under § 1983.” Will v. Michigan Dep’t of State Police, 491 U.S. 58,

71 (1989); see also Calzone v. Hawley, 866 F.3d 866, 872 (8th Cir. 2017) (stating that a “State is

not a person under § 1983”); Kruger v. Nebraska, 820 F.3d 295, 301 (8th Cir. 2016) (stating that

“a state is not a person for purposes of a claim for money damages under § 1983”). A claim against

state entities, such as the MDOC and the ERDCC, is the same as asserting a claim against the State

of Missouri. Because Engel is missing an essential element under § 1983, his claims against the

State of Missouri, the MDOC, and the ERDCC must be dismissed.

       Moreover, “[s]overeign immunity is the privilege of the sovereign not to be sued without

its consent.” Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 253 (2011). The Eleventh

Amendment has been held to confer immunity on an un-consenting state from lawsuits brought in

federal court by a state’s own citizens or the citizens of another state. Edelman v. Jordan, 415

U.S. 651, 662-63 (1974); see also Webb v. City of Maplewood, 889 F.3d 483, 485 (8th Cir. 2018)

(“The Eleventh Amendment protects States and their arms and instrumentalities from suit in

federal court.”); Dover Elevator Co. v. Ark. State Univ., 64 F.3d 442, 446 (8th Cir. 1995) (“The

                                                 5
   Case: 4:20-cv-01906-SRC Doc. #: 2 Filed: 01/21/21 Page: 6 of 15 PageID #: 8


Eleventh Amendment bars private parties from suing a state in federal court.”); and Egerdahl v.

Hibbing Cmty. Coll., 72 F.3d 615, 618–19 (8th Cir. 1995) (“Generally, in the absence of consent

a suit in which the State or one of its agencies or departments is named as the defendant is

proscribed by the Eleventh Amendment”). The Eleventh Amendment bars suit against a state or

its agencies for any kind of relief, not merely monetary damages. Monroe v. Arkansas State Univ.,

495 F.3d 591, 594 (8th Cir. 2007) (stating that district court erred in allowing the plaintiff to

proceed against state university for injunctive relief, and remanding matter to district court for

dismissal).

       There are two “well-established exceptions” to the sovereign immunity provided by the

Eleventh Amendment. Barnes v. State of Missouri, 960 F.2d 63, 64 (8th Cir. 1992). “The first

exception to Eleventh Amendment immunity is where Congress has statutorily abrogated to such

immunity by clear and unmistakable language.” Id. The second exception is when a state waives

its immunity to suit in federal court. Id. at 65. A state will be found to have waived its immunity

“only where stated by the most express language or by such overwhelming implications from the

text as will leave no room for any other reasonable construction.” Welch v. Tex. Dep’t of Highways

& Pub. Transp., 483 U.S. 468, 473 (1987). Neither exception is applicable in this case.

       The first exception is inapplicable because the Supreme Court has determined that § 1983

does not revoke a state’s Eleventh Amendment immunity from suit in federal court. See Will, 491

U.S. at 66 (“We cannot conclude that § 1983 was intended to disregard the well-established

immunity of a State from being sued without its consent”); Quern v. Jordan, 440 U.S. 332, 341

(1979) (“[W]e simply are unwilling to believe . . . that Congress intended by the general

language of § 1983 to override the traditional sovereign immunity of the States”). The

second exception is also inapplicable because the State of Missouri has not waived its sovereign



                                                6
   Case: 4:20-cv-01906-SRC Doc. #: 2 Filed: 01/21/21 Page: 7 of 15 PageID #: 9


immunity in this type of case. See Mo. Rev. Stat. 537.600 (explaining that sovereign immunity is

in effect and providing exceptions).

       Therefore, as to the State of Missouri, the MDOC, and the ERDCC, the Eleventh

Amendment bars suit against them for both monetary and injunctive relief. No exceptions to

sovereign immunity are present in this case. Therefore, for this reason as well, Engel’s claims

against these defendants must be dismissed.

       B.      Defendant Corizon

       Corizon is a private company that contracts with the Missouri Department of Corrections

to provide medical treatment to inmates. “A corporation acting under color of state law cannot be

liable on a respondeat superior theory.” Smith v. Insley's Inc., 499 F.3d 875, 880 (8th Cir. 2007).

Rather, to support a claim against an entity such as Corizon, the plaintiff “must show that there

was a policy, custom, or official action that inflicted an actionable injury.” Johnson v. Hamilton,

452 F.3d 967, 973 (8th Cir. 2006); see also Sanders v. Sears, Roebuck & Co., 984 F.2d 972, 975

(8th Cir. 1993) (stating that a corporation acting under color of state law will only be held liable

where “there is a policy, custom or action by those who represent official policy that inflicts injury

actionable under § 1983”); Stearns v. Inmate Services Corp., 957 F.3d 902, 906 (8th Cir. 2020)

(explaining that the “proper test” for determining whether a corporation acting under color of state

law is liable under 42 U.S.C. § 1983 “is whether there is a policy, custom, or action by those who

represent [the corporation’s] official policy that inflicts injury actionable under § 1983”).

       In this case, Corizon is not explicitly mentioned in the body of the complaint. Engel,

however, alleges various medical ailments and states he has been refused treatment. It is fair to

assume Engel blames Corizon, which is a prison health care provider, for the alleged denial of

care. Nevertheless, Engel has presented no factual allegations whatsoever demonstrating Corizon

is constitutionally liable. Engel provides no information about how Corizon refused treatment,

                                                  7
  Case: 4:20-cv-01906-SRC Doc. #: 2 Filed: 01/21/21 Page: 8 of 15 PageID #: 10


what kind of treatment was refused, when treatment was refused, or who allegedly denied him.

Nothing in the complaint demonstrates Engel was injured because of a policy, custom, or official

action on Corizon’s part. That is, Engel never connects his vague allegations with any Corizon

policy, custom, or action taken by a Corizon official.

       For the reasons discussed above, Engel has failed to state a claim against Corizon, and the

claims against it must be dismissed.

       C.      Defendants the Attorney General and the Assistant Attorney General

       Engel appears to have sued both the Attorney General and the Assistant Attorney General

in their official and individual capacities. In an official capacity claim against an individual, the

claim is actually “against the governmental entity itself.” See White v. Jackson, 865 F.3d 1064,

1075 (8th Cir. 2017). Thus, a “suit against a public employee in his or her official capacity is

merely a suit against the public employer.” Johnson v. Outboard Marine Corp., 172 F.3d 531,

535 (8th Cir. 1999); see also Brewington v. Keener, 902 F.3d 796, 800 (8th Cir. 2018) (explaining

that official capacity suit against sheriff and his deputy “must be treated as a suit against the

County”); Kelly v. City of Omaha, Neb., 813 F.3d 1070, 1075 (8th Cir. 2016) (stating that a

“plaintiff who sues public employees in their official, rather than individual, capacities sues only

the public employer”); Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8th Cir. 2006) (stating that a

“suit against a public official in his official capacity is actually a suit against the entity for which

the official is an agent”). In order to prevail on an official capacity claim, the plaintiff must

establish the governmental entity’s liability for the alleged conduct. Kelly, 813 F.3d at 1075.

       In this case, both the Attorney General and the Assistant Attorney General are employed

by the State of Missouri. As such, the official capacity claims against them are actually claims

against the State of Missouri itself. However, as discussed above, an individual acting for a state

in an official capacity is not a “person” under 42 U.S.C. § 1983. Will, 491 U.S. at 71 (stating

                                                   8
  Case: 4:20-cv-01906-SRC Doc. #: 2 Filed: 01/21/21 Page: 9 of 15 PageID #: 11


“neither a State nor its officials acting in their official capacity are ‘persons’ under § 1983”).

Furthermore, as Engel is suing for money damages only, his claims are also barred by the doctrine

of sovereign immunity. See Monroe, 495 F.3d at 594 (explaining the Eleventh Amendment bars

suit against a state or its agencies for any kind of relief, not merely monetary damages, but that a

state official may be sued in an official capacity for prospective injunctive relief).

       As for a suit against the Attorney General and Assistant Attorney General in their

individual capacities, Engel has not stated a claim against them. Liability in a § 1983 case is

personal.   Frederick v. Motsinger, 873 F.3d 641, 646 (8th Cir. 2017).               In other words,

“[g]overnment officials are personally liable only for their own misconduct.” S.M. v. Krigbaum,

808 F.3d 335, 340 (8th Cir. 2015). As such, § 1983 liability “requires a causal link to, and direct

responsibility for, the deprivation of rights.” Mayorga v. Missouri, 442 F.3d 1128, 1132 (8th Cir.

2006) (quoting Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990)); see also Kohl v.

Casson, 5 F.3d 1141, 1149 (8th Cir. 1993) (dismissing the plaintiff’s excessive bail claims because

none of the defendants set the plaintiff's bail, and therefore, “there can be no causal connection

between any action on the part of the defendants and any alleged deprivation” of the plaintiff’s

rights). To that end, a plaintiff must allege facts connecting the defendant to the challenged action.

See Bitzan v. Bartruff, 916 F.3d 716, 717 (8th Cir. 2019).

       Here, Engel has not presented any factual allegations against the Attorney General or the

Assistant Attorney General establishing they were personally responsible for any purported denial

of his medical care. More specifically, Engel has not presented any factual allegations against the

Attorney General or Assistant Attorney General at all. Despite being named as defendants, they

are not mentioned in the body of the complaint, and Engel provides no support for the inference

that either defendant violated his constitutional rights.



                                                  9
 Case: 4:20-cv-01906-SRC Doc. #: 2 Filed: 01/21/21 Page: 10 of 15 PageID #: 12


       For all the reasons discussed above, Engel has failed to state a claim against either the

Attorney General or the Assistant Attorney General, and the claims against them must be

dismissed.

       D.      Defendants United States, U.S. Senators, and U.S. House of Representative

       Engel lists the United States, two unnamed U.S. Senators, and one unnamed U.S. House

of Representative as defendants. Engel appears to sue the Senators and Representative in their

official and individual capacities. A suit against a governmental officer in his official capacity is

a suit against the entity for which the officer is an agent. Kentucky v. Graham, 473 U.S. 159, 165-

66 (1985). U.S. Senators and U.S. Representatives are agents of the United States. See Burke v.

Allard, 2007 WL 2697598, at *3 (D. Colo. 2007) (explaining that “defendant, a member of the

United States Senate, is an agent of the United States”). As such, Engel’s official capacity claims

against these individuals are actually claims against the United States itself.

       “Generally, sovereign immunity prevents the United States from being sued without its

consent.” Iverson v. United States, 973 F.3d 843, 846 (8th Cir. 2020); see also Hinsley v. Standing

Rock Child Protective Services, 516 F.3d 668, 671 (8th Cir. 2008) (stating “[i]t is well settled that

the United States may not be sued without its consent”). Thus, in order to sue the United States, a

plaintiff must show a waiver of sovereign immunity. See V S Ltd. Partnership v. Dep’t of Housing

and Urban Development, 235 F.3d 1109, 1112 (8th Cir. 2000). Such a waiver must be

“unequivocally expressed” and “cannot be implied.” See United States v. King, 395 U.S. 1, 4

(1969); see also College Sav. Bank v. Florida Prepaid Postsecondary Educ. Expense Bd., 527 U.S.

666, 682 (1999) (stating “in the context of federal sovereign immunity . . . it is well established

that waivers are not implied”).

       Here, Engel has not demonstrated a waiver of the sovereign immunity of the United States.

He brings this action pursuant to 42 U.S.C. § 1983. However, § 1983 does not waive the United

                                                 10
 Case: 4:20-cv-01906-SRC Doc. #: 2 Filed: 01/21/21 Page: 11 of 15 PageID #: 13


States’ sovereign immunity. See Walker v. Harmon, 2016 WL 5376185, at *3 (D. S.D. 2016)

(citing Affiliated Professional Home Health Care Agency v. Shalala, 164 F.3d 282, 286 (5th Cir.

1999)). Aside from § 1983, Engel provides no other basis for such a waiver. He has not, for

example, alleged a violation of the Federal Tort Claims Act. See White v. United States, 959 F.3d

328, 332 (8th Cir. 2020) (explaining that the “FTCA waives sovereign immunity and allows the

government to be held liable for negligent or wrongful acts by federal employees committed while

acting within the scope of their employment”). Therefore, Engel’s claim against the United States,

two unidentified U.S. Senators, and one unidentified U.S. Representative must be dismissed.

       As for a suit against the Senators and Representative in their individual capacities, Engel

has not stated a claim against them. As noted above, liability in a § 1983 case is personal, and an

individual is liable only for his or her own misconduct. See Frederick, 873 F.3d at 646; Krigbaum,

808 F.3d at 340. To that end, to demonstrate their liability, Engel must establish “a causal link to,

and direct responsibility for, the deprivation of rights.” Mayorga, 442 F.3d at 1132. Here, Engel

has not done this. Indeed, he has not provided a single factual allegation against the Senators or

the Representative, much less an allegation that might show they were responsible for his health

care in prison.

       For the reasons discussed above, Engel has failed to state a claim against the United States

of America, two unnamed Senators, and an unnamed House of Representative, and the claims

against them must be dismissed.

       E.         Deliberate Indifference Claim

       Even if this Court were to find that the claims against one of the named defendants passed

frivolity review under 28 U.S.C. § 1915(e)(2)(B), Engel’s allegations of deliberate indifference

would still fail. In order to establish deliberate indifference, a plaintiff must prove he suffered

from an objectively serious medical need, and prison officials actually knew of and disregarded

                                                  11
 Case: 4:20-cv-01906-SRC Doc. #: 2 Filed: 01/21/21 Page: 12 of 15 PageID #: 14


that need. Roberts v. Kopel, 917 F.3d 1039, 1042 (8th Cir. 2019). See also Hamner v. Burls, 937

F.3d 1171, 1177 (8th Cir. 2019). “A serious medical need is one that has been diagnosed by a

physician as requiring treatment, or one that is so obvious that even a layperson would easily

recognize the necessity for a doctor’s attention.” Coleman v. Rahija, 114 F.3d 778, 784 (8th Cir.

1997). Deliberate indifference can include the intentional denial or delay of access to medical

care, or the intentional interference with treatment or prescribed medication. Vaughn v. Lacey, 49

F.3d 1344, 1346 (8th Cir. 1995).

       To prevail under this standard, an inmate must demonstrate a prison health care provider’s

actions were “so inappropriate as to evidence intentional maltreatment or a refusal to provide

essential care.” Jackson v. Buckman, 756 F.3d 1060, 1066 (8th Cir. 2014). As such, “deliberate

indifference requires a highly culpable state of mind approaching actual intent.” Kulkay v. Roy,

847 F.3d 637, 643 (8th Cir. 2017). Thus, a showing of deliberate indifference requires more than

a mere disagreement with treatment decisions and is greater than gross negligence. Gibson v.

Weber, 433 F.3d 642, 646 (8th Cir. 2006).

       In this case, Engel alleges he has been denied medical treatment for a list of ailments,

including bad breath, sweats, vomiting, and abnormal bowel movements.             His allegations,

however, are insufficient to demonstrate deliberate indifference to his medical needs. Engel offers

no information as to when he experienced the listed symptoms, what kind of treatment he requires,

or whether Corizon knew of his complaints. Engel’s conclusory allegations simply do not state a

claim of deliberate indifference to serious medical needs. See Iqbal, 556 U.S. at 678; Torti v.

Hoag, 868 F.3d 666, 671 (8th Cir. 2017) (“Courts are not bound to accept as true a legal conclusion

couched as a factual allegation, and factual allegations must be enough to raise a right to relief

above the speculative level”). Even self-represented plaintiffs are required to allege facts in



                                                12
 Case: 4:20-cv-01906-SRC Doc. #: 2 Filed: 01/21/21 Page: 13 of 15 PageID #: 15


support of their claims, and the Court will not assume facts that are not alleged. See Stone v. Harry,

364 F.3d 912, 914-15 (8th Cir. 2004).

        Moreover, Engel does not identify any particular person or persons who refused him

medical treatment or whether any such interfering individuals worked for Corizon. Thus, he

provides no allegations that any individual’s actions were “so inappropriate as to evidence

intentional maltreatment or a refusal to provide essential care,” which is necessary to demonstrate

deliberate indifference. Furthermore, his ambiguous allegations do not satisfy the 42 U.S.C. §

1983 requirement that the plaintiff establish a defendant’s “causal link to, and direct responsibility

for, the deprivation of rights.” See Mayorga v. Missouri, 442 F.3d 1128, 1132 (8th Cir. 2006).

For these reasons, Engel's deliberate indifference to medical needs claim must be dismissed.

        F.      Malicious Litigation

        Finally, the Court dismisses this action because it appears to be malicious. See Spencer v.

Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C. 1987), aff’d 826 F.2d 1061 (4th Cir. 1987) (an action

is malicious when it is undertaken for the purpose of harassing the defendants rather than

vindicating a cognizable right). Since filing this action, Engel has filed over one hundred other

complaints in this Court alleging that his civil rights have been violated by these defendants and

other state and local entities and officials. Engel submits the pleadings in bulk, and he specifies

that he intends each set of pleadings to be docketed as an individual civil action. The nature of

those pleadings and Engel’s claims for damages are roughly the same as those in the instant action.

It therefore appears that this action is part of an attempt to harass these defendants and others by

bringing repetitious lawsuits, rather than a legitimate attempt to vindicate a cognizable right. See

Spencer, 656 F. Supp. at 461-63; see also In re Billy Roy Tyler, 839 F.2d 1290 (8th Cir. 1988)

(noting that an action is malicious when it is a part of a longstanding pattern of abusive and

repetitious lawsuits). T his action is subject to dismissal for this reason, as well.

                                                  13
 Case: 4:20-cv-01906-SRC Doc. #: 2 Filed: 01/21/21 Page: 14 of 15 PageID #: 16


       Having considered the instant complaint and supplemental document, as well as Engel’s

recent history of engaging in abusive litigation practices, the Court concludes that it would be futile

to permit Engel leave to file an amended complaint in this action. The Court will therefore dismiss

this action at this time pursuant to 28 U.S.C. § 1915(e)(2).

       Engel is cautioned to avoid the practice of repeatedly filing meritless lawsuits. First, a

prisoner who has filed three or more actions or appeals that were dismissed for one of the reasons

stated in 28 U.S.C. § 1915(e)(2) is subject to 28 U.S.C. § 1915(g), which limits his future ability

to proceed in forma pauperis. Second, the practice of repeatedly filing meritless lawsuits can be

interpreted as an abuse of the judicial process, which can result in court-imposed limitations on

the ability to bring future lawsuits. This Court is “vested with the discretion to impose sanctions

upon a party under its inherent disciplinary power.” Bass v. General Motors Corp., 150 F.3d 842,

851 (8th Cir. 1998) (citations omitted). This includes the discretion to craft and impose sanctions

to deter litigants from engaging in “conduct which abuses the judicial process.” Chambers v.

NASCO, Inc., 501 U.S. 32, 43-45 (1991); see also Tyler, 839 F.2d at 1292 (affirming the district

court’s sua sponte determination that a litigant should be limited to filing one lawsuit per month

pursuant to certain conditions precedent as a sanction for the litigant’s repeated abuse of the

judicial process). These powers stem from “the control necessarily vested in courts to manage

their own affairs so as to achieve the orderly and expeditious disposition of cases.” Id. (quoting

Link v. Wabash R. Co., 370 U.S. 626, 630-31 (1962)).

       Accordingly, the Court grants [1] Engel’s motion to proceed in forma pauperis. The Court

orders that Engel shall pay an initial filing fee of $1.00 within thirty (30) days of the date of this

Order. The Court instructs Engel to make his remittance payable to “Clerk, United States District

Court,” and to include upon it: (1) his name; (2) his prison registration number; (3) the case

number; and (4) that the remittance is for an original proceeding. Lastly, the Court dismisses this

                                                  14
 Case: 4:20-cv-01906-SRC Doc. #: 2 Filed: 01/21/21 Page: 15 of 15 PageID #: 17


action pursuant to 28 U.S.C. § 1915(e)(2)(B). A separate order of dismissal will be entered

herewith.

       Dated this 21st day of January, 2021.




                                                STEPHEN R. CLARK
                                                UNITED STATES DISTRICT JUDGE




                                               15
